UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6466


JOSEPH A. MILES, III,

                Plaintiff – Appellant,

          v.

WILLIAM MOORE, III, Chaplain, Sussex II State Prison;
DAVID B. EVERETT, Warden, Sussex II State Prison; DAVID
ROBINSON, Regional Director, Eastern Regional Office,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00162-JRS)


Submitted:   October 4, 2011                 Decided:   October 19, 2011


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Joseph A. Miles, III, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph A. Miles, III, an inmate at Sussex II State

Prison (“Sussex II”), appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 complaint.                         On appeal, Miles

argues    that   (1)    the    district    court      erred   in     dismissing         his

claims brought pursuant to the First Amendment and the Religious

Land Use and Institutionalized Persons Act, Pub. L. No. 106-274,

114 Stat. 803, 42 U.S.C. § 2000cc-1(a) (“RLUIPA”); (2) he was

deprived    of   an    opportunity    to       file   a   Federal      Rule   of    Civil

Procedure 59(e) motion; (3) the district court erred in denying

his motion to strike Appellee William Moore’s motion for summary

judgment;    and      (4)   the   district      court     erred   in    allowing        the

Virginia    Attorney        General   to   represent        Moore.        Finding        no

reversible error, we affirm the district court’s dismissal of

Miles’s    First   Amendment      claim    for    the     reasons      stated      by   the

district court.        Miles v. Moore, No. 3:10-cv-00162-JRS (E.D. Va.

Mar. 3, 2011).          Further, we hold that Miles had an adequate

opportunity to file a Rule 59(e) motion and the district court

did not err in finding that Miles’s motion to strike did not

comply with the Eastern District of Virginia’s Local Rules and

allowing the Attorney General to represent Moore.                         However, we

conclude that the district court erred in dismissing Miles’s

RLUIPA claim and, accordingly, vacate in part and remand.



                                           2
              Miles argues that, as implemented by Appellees, Sussex

II’s policy permitting additions to the Master Pass List only

during    designated      quarterly        open    enrollment   periods       placed    a

substantial burden on his religious exercise.                       Miles, a regular

attendant of Christian religious services, was removed from the

Master    Pass   List   when     he    was       penalized   with    twenty    days    in

isolation     for   being    in       an    unauthorized      area;    when     he    was

released from isolation, Miles’s request to be placed back on

the Master Pass List to attend Christian services was denied

because it was not made during an open enrollment period.

              We review a district court's order granting summary

judgment de novo, drawing all reasonable inferences in the light

most favorable to the nonmoving party.                   See Robinson v. Clipse,

602 F.3d 605, 607 (4th Cir. 2010).                      Summary judgment may be

granted only when “there is no genuine issue as to any material

fact and . . . the movant is entitled to judgment as a matter of

law.”     Fed. R. Civ. P. 56(c)(2).                A district court should grant

summary judgment unless a reasonable jury could return a verdict

for     the   nonmoving     party      on    the     evidence   presented.            See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

              RLUIPA prohibits prisons from imposing a substantial

burden on an inmate’s religious exercise unless prison officials

can     demonstrate       that    the        burden     furthers      a   compelling

governmental interest by the least restrictive means.                         42 U.S.C.

                                             3
§ 2000cc-1(a)(1)-(2); see Smith v. Ozmint, 578 F.3d 246, 250

(4th   Cir.    2009).     A    substantial        burden    “is    one    that   put[s]

substantial pressure on an adherent to modify his behavior and

to violate his beliefs, or one that forces a person to choose

between following the precepts of her religion and forfeiting

[governmental] benefits on the one hand, and abandoning one of

the    precepts    of   her    religion       .   .   .    on     the    other   hand.”

Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006) (internal

quotation marks and citations omitted).                   The plaintiff bears the

initial burden of showing that he seeks to engage in an exercise

of    religion    and   that    the   challenged          practice       substantially

burdens that exercise.         42 U.S.C. § 2000cc-2(b); Smith, 578 F.3d

at 250.       Once a plaintiff carries his burden, the defendants

must prove that the religious burden is the least restrictive

means of furthering a compelling governmental interest.                        Id.

              In dismissing Miles’s RLUIPA claim, the district court

held that, although Miles showed that the open enrollment policy

substantially pressured Miles to change his behavior, he did not

demonstrate that the burdened religious activity--congregational

worship--was an important belief.                  The record, however, shows

that Miles submitted an affidavit to the court wherein he noted

that   “I     believe   [church   attendance]         is    vital       for   Christian

growth and development.”           E.R. 148.          Moreover, in determining

whether there has been a substantial burden “courts must not

                                          4
judge the significance of the particular belief or practice.”

Lovelace, 472 F.3d at 187 n.2.             Rather, courts should inquire

into   the   sincerity   of   the    professed    religiosity.       Id.     The

district court conceded that Miles showed that he faithfully

attended     Christian   services,    baptisms,    and   communion    services

and that he was deprived of the ability to participate in these

activities when he was removed from the Master Pass List.                    Such

a showing is sufficient to satisfy RLUIPA’s substantial burden

requirement.

             Because the district court concluded that Miles had

not shown that the open enrollment policy substantially burdened

his religious exercise, it did not proceed to the next step of

determining whether Appellees could demonstrate that the burden

furthers     a   compelling    governmental       interest   by   the      least

restrictive means.       On this record, we cannot conclude that the

open   enrollment    policy    is    the   least    restrictive      means    of

achieving a compelling interest.             Accordingly, we vacate the

district court’s dismissal of Miles’s RLUIPA claim and remand

with instructions for the district court to evaluate whether the

open enrollment policy is the least restrictive means to further

a compelling governmental interest.

             In sum, we affirm the district court’s dismissal of

Miles’s First Amendment claim, deny relief on his additional

claims on appeal, and vacate the district court’s dismissal of

                                       5
his RLUIPA claim and remand for proceedings consistent with this

opinion.    We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                        AFFIRMED IN PART,
                                                         VACATED IN PART,
                                                             AND REMANDED




                                    6